DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Invention I in the reply filed on 12/2/20 is acknowledged. The traversal is on the ground(s) that Applicant has amended to set forth a new special technical feature. This is not found persuasive because Applicant’s amendments are not considered to set forth a special technical feature in light of the rejection of claims below.
The requirement is still deemed proper and is therefore made FINAL.
Claims 11−20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/2/20.
Specification and Drawings
The disclosure is objected to because of the following informalities:
Applicant’s paragraphs [0036] and [0037] describe overcoming a yaw angle by varying the amount sprayed by the various nozzles. Figure 6A shows the different flow rates for the nozzles. Shouldn’t the nozzles furthest to the left of the figure spray with a greater flowrate than the nozzles on the right? If so, please correct the Specification and figure accordingly. Such a correction will not be considered new matter, since the correction merely fixes a straightforward oversight.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1−10 are rejected under 35 USC 102(a)(1) as being anticipated by US Pat. No. 10,266,265 to Wu et al. (“Wu”).
Regarding claim 1, Wu teaches a disbursement system for an unmanned aerial vehicle, the disbursement system comprising:
a plurality of disbursement nozzles (col. 17 lines 42−45) operable to dispense a flowable product at variable flowrates (col. 19 lines 43−51);
a flow controller 920 responsive to instructions and operable to regulate a volume of the flowable product dispensed by the plurality of disbursement nozzles by changing the flowrate of one or more of the disbursement nozzles, either collectively or individually (col. 21 lines 29−37); and
a control system including:
a plurality of sensors operable to monitor a plurality of flight parameters, including an attitude angle and at least one of a roll angle ϕ, a pitch angle θ, and a yaw angle ψ of the unmanned aerial vehicle (sensors discussed on col. 7 line 6 to col. 8 line 3 and elsewhere, specifically at col. 7 lines 35−36 for the attitude sensor, where attitude is the orientation of the roll, yaw, and pitch angles and an attitude sensor therefore senses roll, yaw, and pitch angle); and
 a processing unit 1604 configured to model an effect of the plurality of flight parameters on first flow control instructions corresponding to a prescription coverage of the product and calculate (where col. 26 lines 46−63 discuss determining a mathematical relationship between a sensed 
based on the modeled effect, the control system modulates the first control instructions to change a flowrate of one or more of the plurality of disbursement nozzles to achieve an actual coverage of the product that is closer to the prescription coverage than would have been achieved without the modulated flow control instructions (col. 27 line 51 to col. 28 line 22 discusses using the feedback from the sensors to optimize the flowrate, thereby achieving better coverage than if no feedback is utilized).
Regarding claim 2, Wu teaches that the actual coverage is more uniform compared to a prospective coverage resulting from the first flow control instructions (i.e. for the example plotting speed against amount sprayed, modulating the flow rate based on UAV speed achieves more uniform coverage by evening out the amount sprayed on the different areas regardless of UAV speed over those areas).
Regarding claim 3, Wu teaches that the modulated flow control instructions vary the flowrates of the plurality of disbursement nozzles to achieve more accurate distribution of the product (where the desired result of a more accurate distribution is accomplished by the system in that the system includes real-time feedback to account for any variations).
Regarding claim 4, Wu teaches that the product is sprayed by the plurality of disbursement nozzles (col. 5 lines 64−67).
Regarding claim 5, Wu teaches that the product is a liquid, a powder, or a granular substance (col. 5 lines 44−47).
Regarding claim 6, Wu teaches that the plurality of sensors monitors one or more of an attitude angular rate including at least one of a roll rate p, a pitch rate q, and a yaw rate r, linear acceleration (ax , ay , az), and angular acceleration (ωx , ωy , ωz),of the unmanned aerial vehicle (col. 7 lines 6−64, where inertial measurement units are understood by one of ordinary skill in the art as measuring angular 
Regarding claim 7, Wu teaches that the plurality of sensors monitors one or more of altitude, wind vectors, and acceleration or speed and control settings of a main rotor assembly of the unmanned aerial vehicle (col. 7 lines 6−64; col. 20 line 65 to col. 21 line 6).
Regarding claim 8, Wu teaches that the plurality of sensors monitors one or more of acceleration or speed and control settings of a tail rotor assembly of the unmanned aerial vehicle (where the tail rotor assembly can be considered the rotor assembly furthest aft during horizontal translation).
Regarding claim 9, Wu teaches that the first flow control instructions are modeled based on rotor wash of the unmanned aerial vehicle (col. 23 lines 26−41). 
Regarding claim 10, Wu teaches that the modulated flow control instructions control the flowrates of the plurality of disbursement nozzles individually (col. 24 lines 34−41; where flowrates of individual nozzles can be modulated to zero or to a desired flowrate individually).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael B Kreiner whose telephone number is (571)270-5379. The examiner can normally be reached on Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.B.K./Examiner, Art Unit 3642                                                                                                                                                                                                        
/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        1/29/2021